DETAILED ACTION

Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “disclosed” and “example”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-31 of copending Application No. 16/869,700.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present “inspection robot” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20030060930 is directed to a robot apparatus causes the emotion in a feeling part (130) to be changed based on the information acquired by a perception part (120) to manifest the behavior of information acquisition as autonomous behavior. The robot apparatus includes a behavior control part for causing the robot apparatus to manifest a language acquisition behavior and a meaning acquisition part. The robot apparatus also includes a control part for performing the behavior control of pointing its object of learning. The robot apparatus causes changes in internal states, which are ascribable to the object, to be stored in a memory part in association with the object;
US-20190046373 is directed to a powered balancing mobility device that can provide the user the ability to safely navigate expected environments of daily living including the ability to maneuver in confined spaces and to climb curbs, stairs, and other obstacles, and to travel safely and comfortably in vehicles. The mobility device can provide elevated, balanced travel;
US-10689113 is directed to an example system includes an aerial vehicle, a sensor, and a winch system. The winch system includes a tether disposed on a spool, a motor operable to apply a torque to the tether, and a payload coupling apparatus coupled to the tether and configured to mechanically couple to a payload. The system also includes a repositioning apparatus configured to reposition the payload coupling apparatus in at least a horizontal direction. A control system is configured to control the aerial vehicle to deploy the payload coupling apparatus by unwinding the tether from the spool; receive, while the aerial vehicle hovers above the payload and from the sensor, data indicative of a position of the payload coupling apparatus in relation to the payload; and reposition, using the repositioning apparatus and based on the data, the payload coupling apparatus in the horizontal direction to mechanically couple to the payload;
Yasuda, Behavior-based autonomous cooperative control of intelligent mobile robot systems with embedded Petri nets;
Lins et al., Autonomous Robot System for Inspection of Defects in Civil Infrastructures;
Guglielmelli et al., Avoiding obstacles by using a proximity US/IR sensitive skin;
Martinez et al., Fuzzy logic based collision avoidance for a mobile robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B